Exhibit 10.1

 

[* * *] Portions of this exhibit that are both not material and would likely
cause competitive harm to the registrant if publicly disclosed have been omitted
pursuant to Item 601(b)(10)(iv) of Regulation S-K.

 

[gk3dgyjrqhkc000001.jpg]AMENDMENT #1 TO EXCLUSIVE LICENSE AGREEMENT

 

This Amendment #1 to Exclusive License Agreement (“Amendment #1”) is entered
into as of February 28, 2017 (the “Amendment #1 Effective Date”) by and between
The Indiana University Research and Technology Corporation, a non-profit
corporation organized under the laws of the state of Indiana, having its
principal offices at 518 Indiana Ave, Indianapolis, IN 46202 (“IURTC”) and
Assembly Biosciences, Inc. (the parent company and assignee of Assembly
Pharmaceuticals, Inc.), a company organized under the laws of the state of
Delaware, having its principal offices at 11711 N. Meridian Street, Suite 310,
Carmel, Indiana, 46032 (“Assembly”) and acknowledged by Assembly
Pharmaceuticals, Inc., a Delaware corporation and wholly owned subsidiary of
Assembly (“AP”). IURTC and Assembly may each be referred to herein as a “Party”
and collectively as the “Parties”.

 

WHEREAS, IURTC and Assembly, as assignee of AP, are parties to that ce1tain
Exclusive License Agreement dated as of September 3, 2013 (the “License
Agreement”).

 

WHEREAS, the Parties desire to amend the License Agreement to include within the
scope of the exclusive license certain additional patent applications, including
patent applications that are co- owned by Assembly.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and in the License Agreement, IURTC and Assembly agree as follows:

 

1.

Section 3.5 of the License Agreement is hereby deleted and replaced in its
entirety with the following:

 

 

“3.5

This Agreement provides Assembly and Sublicensees no ownership rights of any
kind in the Patent Rights, provided that the Parties acknowledge that Assembly
has joint ownership rights in certain Patent Rights as set forth on Exhibit A.
All ownership rights, other than such joint ownership rights owned by Assembly,
remain the property of the Institutions and/or IURTC.”

 

2.

The following is hereby added as Section 9.8 of the License Agreement:

 

 

“9.8

Notwithstanding anything in this Agreement to the contrary, the Parties
acknowledge and agree that for the patent applications listed on Exhibit A that
are identified as “Protein Modulator Patents” (including all associated Patent
Rights) (such patent applications and associated Patent Rights, collectively,
the “Protein Modulator Patent Rights”) that Assembly is a co-owner of the
Protein Modulator Patent Rights and, notwithstanding anything in Sections 9.1
through 9.7 to the contrary , the Parties agree that:

 

 

9.8.1

Assembly will have exclusive control of the preparation, filing, prosecution,
issue and maintenance of the Protein Modulator Patent Rights. Assembly will
select qualified patent counsel reasonably acceptable to IURTC to prepare, file,
prosecute and maintain the Protein Modulator Patent Rights. Assembly will keep
IURTC fully informed of patent prosecution, will seek IURTC's comments and
suggestions prior to taking material actions for the same, and will take all
prosecution actions reasonably recommended by IURTC which would expand the scope
of rights sought.

 

--------------------------------------------------------------------------------

 

 

9.8.2

Assembly will authorize IURTC to communicate directly with Assembly’s patent
counsel. All information exchanged among Assembly's counsel, the Parties, and/or
the inventors regarding the preparation, filing, prosecution, issue, or
maintenance of the Protein Modulator Patent Rights will be deemed Confidential
Information. In addition, the Parties acknowledge and agree that with regard to
such preparation, filing, prosecution, issue, and maintenance of the Protein
Modulator Patent Rights, the interests of the Parties as licensee and licensor
are to obtain the strongest and broadest patent protection possible, and as such
are aligned and legal in nature. The Parties agree and acknowledge that they
have not waived, and nothing in this Agreement constitutes a waiver of, any
legal privilege concerning the Protein Modulator Patent Rights, including
without limitation, privilege under the common interest doctrine and similar or
related doctrines.

 

 

9.8.3

Assembly will not abandon the prosecution of any patent application or the
maintenance of any patent under the Protein Modulator Patent Rights without
prior written notice to IURTC. Upon receiving such written notice, IURTC, at its
sole option, may take over the prosecution of any such patent application or the
maintenance of any such issued patent in accordance with Sections 9.1 through
9.7.”

 

3.

Exhibit A of the License Agreement is hereby deleted in its entirety and is
replaced with the Exhibit A attached hereto.

 

4.

Except as specifically modified by this Amendment #1, the Parties agree that all
of the terms and conditions set forth in the License Agreement remain in full
force and effect.

 

5.

The Parties and AP acknowledge and agree that AP has assigned the License
Agreement to Assembly and Assembly has assumed all the obligations and
liabilities of AP under the License Agreement following that certain merger by
and among Assembly, AP and a wholly owned subsidiary of Assembly effected on
July 11, 2014.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Amendment #1 to be executed by
their duly authorized representatives as of the Amendment #1 Effective Date.

 

ASSEMBLY BIOSCIENCES, INC.

 

THE INDIANA UNIVERSITY RESEARCH

 

 

 

 

AND TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Derek A. Small

 

By:

 

/s/ Marie Kerbeshian

Name:

 

Derek A Small

 

Name:

 

Marie Kerbeshian

Title:

 

CEO

 

Title:

 

Vice President Office of Technology

 

 

 

 

 

 

Commercialization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Solely for Purposes of Acknowledging the assignment

of the License Agreement:

 

 

 

 

 

 

 

ASSEMBLY PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Derek A. Small

 

 

 

 

Name:

 

Derek A Small

 

 

 

 

Title:

 

CEO

 

 

 

 

 

 

 




[Signature Page to Amendment No. 1 to Exclusive License Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

Patent Rights

 

[* * *]

 

[Signature Page to Amendment No. 1 to Exclusive License Agreement]